Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "wherein forming the electrical connection comprises” and “the moveable sensing mass" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the claim is intending to include.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 - 6, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldsen (US 9,670,057).
	Regarding claim 1, Oldsen teaches a method of manufacture of a stress-isolated microelectromechanical systems (MEMS) device, comprising: providing a substrate 385 having a first side and a second side opposite the first side; etching a trench 325/394 in the first side 301b of the substrate 385 (Figure 3F, trenches reach first/back side, therefore the trench is also in the first side); forming a platform adjacent to and substantially surrounded by the trench 325/394; and forming a MEMS device 375 on a surface of the platform opposite the first side 301b of the substrate 385.  The order of steps does not appear to be claimed.
	Regarding claim 2, Oldsen teaches that etching the trench comprises defining a plurality of tethers 396 at locations configured to connect the platform to a periphery of the substrate 385 (see Figure 3H).
	Regarding claim 4, Oldsen teaches that forming the platform further comprises etching a cavity 325 in the first side 301b of the substrate 385 prior to etching the trench 394, wherein the cavity laterally extends at least to the trench (Figure 3F and Column 5, line 52 - 53).
	Regarding claim 5, Oldsen teaches etching the cavity 325 to a first depth; and etching the trench 394 to a second depth greater than the first depth (portions 394 go all the way through).
	Regarding claim 6, Oldsen teaches that the substrate 385 comprises a first substrate 385, and wherein the method further comprises, after etching the trench 394 and after etching the cavity 325, bonding a second substrate 100 to the first substrate 385, over the cavity 325 and the trench 394, to form a sealed cavity (Figure 3I).
	Regarding claim 14, Oldsen teaches a method of forming a stress-isolated microelectromechanical systems (MEMS) device, comprising: defining a suspended platform at least in part by backside etching a wafer 385 (Figure 3F, processes forming 325 and 394), the backside etching defining a plurality of tethers 396 positioned to connect the suspended platform to a peripheral region (Figure 3H); and forming the MEMS device 375 on a front side of the suspended platform.  It does not appear that the order of steps is claimed.
	Regarding claim 20, Oldsen teaches that backside etching of the wafer 385 comprising a first etch defining a cavity 325 and a second etch defining a trench 394 through a portion of the cavity

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oldsen (US 9,670,057).
Regarding claim 3, Oldsen teaches that forming the MEMS device 375 on the surface of the platform to include a movable sensing mass 370.  Oldsen does not teach that the movable sensing mass has a thickness of approximately 8 microns or greater.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to give the movable sensing mass a thickness of 8 microns or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 17, Oldsen teaches that the wafer is a first wafer 385, and wherein the method comprises bonding the first wafer 385 and a second wafer prior to backside etching the first wafer (Column 5, Line 62 - 64, “temporary carrier”) and removing the second wafer from the first wafer subsequent to backside etching the first wafer (indicated by “temporary”).  Oldsen also teaches bonding the first wafer 385 to a third wafer 100 after forming the MEMS device on the front side of the suspended platform (Figure 3J).  Oldsen does not teach bonding the first wafer to a third wafer prior to forming the MEMS device on the front side of the suspended platform.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oldsen such that the first wafer is bonded to the third wafer prior to forming the MEMS device on the front side of the suspended platform because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F2d 975, 5 USPQ 230 (CCPA 1930); MPEP §2144.04).  Please note that methods using sacrificial protection layers, release layers, and further carrier/handle wafers are very well known in the art.
Regarding claim 18, Oldsen does not teach the thickness of the MEMS device and of the wafer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the said thickness be less than 500 microns total, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oldsen (US 9,670,057) in view of Duqi et al. (US 9,975,756).
Regarding claim 7, Oldsen does not teach thinning the second substrate such that the stress-isolated MEMS device has a thickness of less than approximately 500 microns.  Duqi et al. teaches thinning bonded substrates to achieve a desired thickness (Column 4, Line 63 and Column 5, Line 12 - 13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oldsen such that the second substrate is thinned since doing so would allow for a thinner overall device.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oldsen such that the stress-isolated MEMS device has a thickness of less than approximately 500 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oldsen (US 9,670,057) in view of Zhang et al. (US 2016/0090297).
Regarding claim 15, Oldsen teaches that the backside etching the wafer comprises forming a trench 394 in the wafer.  Oldsen does not teach that the method further comprises forming a jumper spanning the trench and not aligned with any of the plurality of tethers.  Zhang et al. teaches (Figure 3B) that a jumper 352 can span a trench and not align with any of a plurality of tethers 330.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oldsen by including jumpers in the manner as taught by Zhang et al. since doing so may allow for a more robust electrical connection without relying on the dimensions and mechanical properties of the tethers.
	Regarding claim 19, Oldsen that the wafer 385 is a first wafer but does not teach a cap wafer.  Zhang et al. bonding a cap wafer 790 to a first wafer 700 (Figure 7F).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oldsen by including a cap wafer in the manner as taught by Zhang et al. since doing so may provide good protection and is a well known alternative to encapsulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813